PER CURIAM.
E.S.B. appeals the trial court’s decision to impose a level six commitment thereby disregarding the recommendation of the Department of Juvenile Justice to place him on probation.
Although the trial court’s sentence is supported by competent and substantial evidence, it failed to specify the reasons, either oral or written, for imposing the harsher sentence. Accordingly, we must set aside the order of disposition. See V.T. v. State, 782 So.2d 928 (Fla. 2d DCA 2001); A.P. v. State, 718 So.2d 951 (Fla. 5th DCA 1998).
We remand to the trial court to consider the Department’s recommendations and if the court chooses to disregard those recommendations, we direct the court to prepare a written order setting forth findings justifying the deviations in accordance with section 985.2S(3)(c). See P.R. v. State, 782 So.2d 911, 913 (Fla. 5th DCA 2001); A.K. v. State, 713 So.2d 1031, 1032 (Fla. 5th DCA 1998).
SENTENCE VACATED; REMANDED.
PETERSON, PLEUS and ORFINGER, R.B., JJ., concur.